UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6153


HENRY JAMES,

                    Plaintiff - Appellant,

             v.

M. BAILEY, Assistant Warden; S. CAIN, Lieutenant; J. LEWIS, Correctional
Officer; HAROLD CLARKE, Director of Virginia Department of Corrections,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:15-cv-00519-JAG-RCY)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry James, Appellant Pro Se. Margaret Hoehl O’Shea, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Henry James appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. James v. Bailey, No.

3:15-cv-00519-JAG-RCY (E.D. Va. Jan. 17, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2